       Case 4:19-cr-00029-BMM Document 447 Filed 01/28/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                        CR 19-29-GF–BMM

                      Plaintiff,                      ORDER

        vs.

 LUKE JOHN SCOTT

                      Defendant.

      Upon the Defendant’s Transcript Designation Order for the trial in the above

matter (Doc. 446), IT IS HEREBY ORDERED that the court reporter will

provide the Defendant with a complete transcript of the trial in this matter with the

names of the jurors redacted.

      DATED this 28th day January, 2021.
Case 4:19-cr-00029-BMM Document 447 Filed 01/28/21 Page 2 of 2
